DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/16/2020 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of an antenna module for a wireless communication apparatus configured to communicate with a terminal, the antenna module comprising: a member comprising an insulator plate and a conductive pattern formed on the insulator plate for electric signals to flow through; a plurality of radiating structures disposed on a first side of the member, wherein each radiating structure of the plurality of radiating structures comprises a top face portion, a first feeding portion, and a second feeding portion, and each radiating structure being configured to radiate signals through the top face portion of the radiating structure; and a plurality of communication chips coupled to a second side of the member, each communication chip of the plurality of communication chips electrically connected to the conductive pattern to supply electric signals to at least two radiating structures of the plurality of radiating structures to radiate signals, wherein each radiating structure is further configured to radiate a first signal corresponding the first feeding portion and a second signal corresponding the second feeding portion, wherein the first feeding portion and the second feeding portion of each radiating structure are 
 	Gevargiz (US 2008/0030422) and Nogami (US 2013/0050028) are all cited as teaching some elements of the claimed invention including an antenna module, an insulator plate, a member comprising an insulator plate and a conductive pattern formed on the insulator plate for electric signals to flow through, and a first feeding portion. 
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 9, patentability exists, at least in part, with the claimed features of a wireless communication apparatus for communicating with a terminal using an antenna module, the wireless communication apparatus comprising: a power supply; and an antenna module, wherein the antenna module comprises: a member comprising an insulator plate and a conductive pattern formed on the insulator plate for electric signals to flow through, a plurality of radiating structures disposed on a first side of the member, wherein each radiating structure of the plurality of radiating structures comprises a top face portion, a first feeding portion, and a second feeding portion, and each radiating structure being configured to radiate signals through the top face portion of the radiating structure, and a plurality of communication chips coupled to a second side of the member, each communication chip of the plurality of communication chips electrically connected to the conductive pattern to supply electric signals to at least two radiating structures of the plurality of radiating structures to radiate signals, wherein each radiating structure is further configured to radiate a first 
 	Gevargiz and Nogami are all cited as teaching some elements of the claimed invention including an antenna module, an insulator plate, a member comprising an insulator plate and a conductive pattern formed on the insulator plate for electric signals to flow through, and a first feeding portion. 
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 17, patentability exists, at least in part, with the claimed features of a wireless communication apparatus for communicating with a terminal using an antenna module, the wireless communication apparatus comprising: a power supply; and an antenna module, wherein the antenna module comprises: a member comprising an insulator plate and a conductive pattern formed on the insulator plate for electric signals to flow through, a plurality of radiating structures disposed on a first side of the member, wherein each radiating structure of the plurality of radiating structures comprises a radiating portion, a first metal feeding portion and a second metal, feeding portion, the radiating portion including a metal radiator and each radiating structure being configured to radiate radio waves through a top face portion of the metal radiator, and a plurality of communication chips coupled to a second side of the member, each communication chip of the plurality of communication chips electrically connected to the conductive pattern to supply electric signals to 
 	Gevargiz and Nogami are all cited as teaching some elements of the claimed invention including an antenna module, an insulator plate, a member comprising an insulator plate and a conductive pattern formed on the insulator plate for electric signals to flow through, and a first feeding portion.  	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/DAVID E LOTTER/Examiner, Art Unit 2845